Exhibit 10.5

EXECUTION VERSION

FOURTH JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Intercreditor Agreement, dated as of
November 3, 2006 (as supplemented on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Intercreditor Agent (the
“Intercreditor Agent”), Wilmington Trust Company, as Trustee and as Collateral
Agent (the “Trustee”), Momentive Specialty Chemicals Holdings LLC (f/k/a Hexion
LLC) (“MSCH”), Momentive Specialty Chemicals Inc. (f/k/a Hexion Specialty
Chemicals, Inc.) (the “Company”), each subsidiary of the Company party thereto
(together with MSCH and the Company, the “Momentive Parties”), as supplemented
by (a) that certain Joinder and Supplement to Intercreditor Agreement, dated as
of January 29, 2010, among the Intercreditor Agent, the Trustee, Wilmington
Trust FSB, as a Senior-Priority Agent for the holders of the New Notes (as
defined therein) (the “1.5 Notes”), and the Momentive Parties, (b) that certain
Supplement to the Intercreditor Agreement, dated as of June 4, 2010, among NL
COOP Holdings LLC, the Intercreditor Agent and the Trustee, and (c) that certain
Third Joinder and Supplement to Intercreditor Agreement, dated November 5, 2010,
among the Intercreditor Agent, the Trustee , Wilmington Trust Company, as
Second-Priority Agent for the holders of the New Notes (as defined therein), the
Momentive Parties and NL Coop Holdings LLC, and (ii) (a) that certain Indenture,
dated as of November 3, 2006, by and among Hexion U.S. Finance Corp. (the “U.S.
Issuer”) and Hexion Nova Scotia Finance, ULC (the “Canadian Issuer” and, the
Canadian Issuer, together with the U.S. Issuer, the “Issuers”), the guarantors
named therein and the Trustee (the “Second Secured Notes Indenture”), and
(b) that certain Indenture, dated as of November 5, 2010, by and among the
Issuers, the guarantors named therein and the Trustee (the “Subsequent Second
Secured Notes Indenture” and, the Subsequent Second Secured Notes Indenture,
together with the Second Secured Notes Indenture, the “Second Lien Indentures”).
Capitalized terms used but not defined herein shall have the meanings assigned
in the Intercreditor Agreement.

This Fourth Joinder and Supplement to the Intercreditor Agreement (this
“Agreement”), dated as of March 14, 2012 (the “Effective Date”), by and among
(i) Wilmington Trust, National Association, as trustee (the “New Trustee”)
pursuant to that certain Indenture (the “New Indenture”), dated as of the date
hereof, among the U.S. Issuer, the guarantors named therein and the New Trustee,
(ii) the Intercreditor Agent, (iii) Wilmington Trust Company, as Trustee and
Collateral Agent and as Second-Priority Agent, (iv) Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as Senior-Priority
Agent for the holders of the 1.5 Notes, (v) MSCH, (vi) the Company and
(vii) each Subsidiary of the Company listed on Schedule I hereto, has been
entered into to (A) record the accession of the New Trustee as an additional
Senior-Priority Agent under the Intercreditor Agreement on behalf of the holders
of the 6.625% first-priority senior secured notes due 2020 (the “New Notes”)
issued under the New Indenture, (B) with respect to the Liens securing certain



--------------------------------------------------------------------------------

Obligations as set forth below, to confirm and evidence that such Liens shall,
for purposes of the Intercreditor Agreement, be equal and ratable with all Liens
on the Common Collateral securing any other Senior Lender Claims and (C) for
certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as a
Senior-Priority Agent, as if it had originally been party to the Intercreditor
Agreement as a Senior-Priority Agent.

B. The New Indenture has been designated by the Company and the U.S. Issuer as
being included in the definition of “Credit Agreement” set forth in each of the
Second Lien Indentures, which designation shall be irrevocable until such time
as all Liens securing the New Notes have been released pursuant to Section 11.03
of the New Indenture (and any purported revocation of such designation prior to
such time shall be ineffective for all purposes of the Intercreditor Agreement).
The New Indenture, the New Notes, the Security Documents (as defined in the New
Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute “Senior Credit Documents” as
defined in each of the Second Lien Indentures.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents have been designated by the Company and the U.S.
Issuer as having been incurred pursuant to clause (8) of the definition of
“Permitted Liens” set forth in each of the Second Lien Indentures, which
designation shall be irrevocable until such time as all Liens securing the New
Notes have been released pursuant to Section 11.03 of the New Indenture (and any
purported revocation of such designation prior to such time shall be ineffective
for all purposes of the Intercreditor Agreement). The Obligations under the New
Indenture and any other document or agreement entered into pursuant thereto
constitute First-Lien Indebtedness (which First-Lien Indebtedness, for the
avoidance of doubt, also constitutes Future First-Lien Indebtedness) and Senior
Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Intercreditor Agreement and, subject to the terms of any other applicable
intercreditor agreement (including that certain Intercreditor Agreement, dated
as of the Effective Date (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “First Lien
Intercreditor Agreement”)) then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement (including the

 

2



--------------------------------------------------------------------------------

First Lien Intercreditor Agreement) then in effect, the Common Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, the Common Collateral upon the exercise of remedies shall be
applied by the Intercreditor Agent ratably to the Senior Lender Claims and, with
respect to each class of Senior Lender Claims, in such order as is specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred.

F. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Senior-Priority Agent for purposes of the
Intercreditor Agreement.

H. Except as expressly provided herein, in the Intercreditor Agreement or in any
Senior Lender Documents, the New Trustee is acting in the capacity of
Senior-Priority Agent solely with respect to the Senior Lender Claims owed to
the New Trustee and the holders of the New Notes issued pursuant to the New
Indenture. For the avoidance of doubt, the provisions of Article VII of the New
Indenture applicable to the New Trustee thereunder shall also apply to the New
Trustee acting under or in connection with the Intercreditor Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger to Wilmington
Trust FSB),

as a Senior-Priority Agent for holders of the 1.5 Notes

By:  

/s/ Authorized Signatory

  Name:   Title:

WILMINGTON TRUST COMPANY,

as Trustee and Collateral Agent and as Second-Priority Agent

By:

 

/s/ Authorized Signatory

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as a Senior-Priority Agent for holders of the New Notes

By:  

/s/ Authorized Signatory

  Name:   Title:

[Signature Page for Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE SPECIALTY CHEMICALS INC. By:  

/s/ Authorized Signatory

  Name:     Title:   BORDEN CHEMICAL FOUNDRY, LLC By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE SPECIALTY CHEMICAL INVESTMENTS INC. By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE INTERNATIONAL INC. By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE CI HOLDING COMPANY (CHINA) LLC By:   Lawter
International Inc., as sole managing member By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page for Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

 

HEXION U.S. FINANCE CORP. By:  

/s/ Authorized Signatory

  Name:     Title:   HSC CAPITAL CORPORATION By:  

/s/ Authorized Signatory

  Name:     Title:   LAWTER INTERNATIONAL INC. By:  

/s/ Authorized Signatory

  Name:     Title:   OILFIELD TECHNOLOGY GROUP, INC. By:  

/s/ Authorized Signatory

  Name:     Title:   NL COOP HOLDINGS LLC By:   Momentive Specialty Chemicals
Inc., as sole member By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page for Fourth Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Momentive Specialty Chemicals Investments, Inc.

Momentive International Inc.

Momentive CI Holding Company (China) LLC

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC